   8:20-cr-00316-BCB-SMB Doc # 54 Filed: 08/17/21 Page 1 of 1 - Page ID # 236




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                Plaintiff,
     vs.                                                               8:20-CR-316

THOMAS J. TROUBA,
               Defendant.                                 MEMORANDUM AND ORDER


       This matter is before the Court for its review of the Magistrate Judge’s Findings and

Recommendation, Filing 51, denying Defendant’s Motion to Suppress, Filing 32. Defendant

timely filed an Objection to the Court’s Findings and Recommendation, challenging the Magistrate

Judge’s ruling. Filing 52. Pursuant to 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de novo

review of the Magistrate Judge’s Findings and Recommendation. The Court concurs in the

Magistrate Judge’s factual findings and legal analysis. Accordingly,

IT IS ORDERED:

   1. Defendant’s Objection to the Court’s Findings and Recommendation, Filing 52, is

       overruled;

   2. The Magistrate Judge’s Findings and Recommendation, Filing 51, is adopted;

   3. Defendant’s Motion to Suppress, Filing 32, is denied; and

   4. The Clerk of Court is ordered to terminate the pending motions at Filing 32, Filing 51,

       Filing 52, and Filing 53.


       Dated this 17th day of August, 2021.

                                                    BY THE COURT:


                                                    ___________________________
                                                    Brian C. Buescher
                                                    United States District Judge
